Title: To Benjamin Franklin from the Comte Creutz, 14 [i.e., 13] December 1782
From: Creutz, the Comte
To: Franklin, Benjamin


A Paris le 14. [i.e., 13] Dec. 1782.
Monsieur L’Ambassadeur de Suède à L’honneur de faire bien des Complimens à Monsieur francklin et de le prevenir qu’il aura L’honneur demain Samedy avant midy de l’aller voir pour lui communiquer des affaires de consequences. Il le prie de vouloir bien lui faire L’honneur de luy faire sçavoir s’il pourra avoir celui de le trouver.
 
Notation: L’Ambassadeur de Suede A Paris 14 Decembre 1782
